I agree that the extra 1% commission on sales over $250 was part of the wage scale, and not a bonus. I also agree that by the express terms of the contract the extra 1% commission was not to be paid to drivers coming into such employment after the date the contract was adopted, although I think the Union did not intend that effect. See *Page 370 Johnson v. Allen, 108 Utah 148, 158 P.2d 134. And I agree with the holding that the provision in the contract for arbitration is not a bar to maintaining this action. I therefor concur in affirming the judgment.